   Case 5:19-mj-00009-JCH Document 1 Filed 02/08/19 Page 1 of 1 Pageid#: 1



                                                                                         2/8/2019
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA                          S/J.Vasquez


IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE
CELLULAR DEVICE ASSIGNED CALL
NUMBER 540-247-5799, WITH                  5:19-mj-00009
                                  Case No. ____________________
INTERNATIONAL MOBILE SUBSCRIBER
IDENTITY 310410144949965, THAT IS Filed Under Seal
STORED AT PREMISES CONTROLLED BY
AT&T WIRELESS.


                           UNITED STATES’ MOTION TO SEAL

       The United States of America, by and through Thomas T. Cullen, United States Attorney

for the Western District of Virginia, and Jeb Terrien, Assistant United States Attorney, moves

the Court for an Order sealing the Application For A Search Warrant, Search Warrant, Affidavit

of Special Agent, Steven Duke, FBI and all related documents. In support of this motion the

government states as follows: (1) The investigation of this matter is ongoing; (2) release of this

information would jeopardize this investigation and the safety of law enforcement officers.

       Wherefore, the United States requests the Court to seal documents filed in these matters

for twelve months.

                                                    Respectfully submitted,

                                                    THOMAS T. CULLEN
                                                    United States Attorney

Date: February 7, 2019                              s/Jeb T. Terrien
                                                    JEB T. TERRIEN
                                                    Assistant United States Attorney
                                                    116 North Main Street
                                                    Harrisonburg, VA 22802
